Citation Nr: 1110749	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for prostatitis. 

2. Entitlement to a rating in excess of 20 percent for a low back disability.

3. Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of service connection for prostatitis and a rating in excess of 10 percent for right knee disability (June 2004) and denied a rating in excess of 20 percent for low back disability (March 2008).  In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeals are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims.  See 38 C.F.R. § 3.159.   

VA must provide an examination that is adequate for rating purposes when such is determined to be warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). With respect to the listed factor C, the Court has stated that this element is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

	Prostatitis

The Veteran underwent a vasectomy in service and was seen subsequently for various genitourinary complaints.  Benign prostatic hyperplasia was diagnosed in November 2001 (3 years postservice).  At the January 2011 Travel Board hearing (hearing) the Veteran testified that a medical provider in service told him that his groin pain and other genitourinary complaints were related to his vasectomy.  Accordingly, the Board finds that the evidence of record suggests that the Veteran's current prostatitis may be associated with his vasectomy in service.  The low threshold standard of McLendon is met; a VA nexus examination is necessary.  

	Low back

On February 2010 examination the examiner noted a "significant observed disparity" between the range of motion finding he physically measured during formal examination and range of motion he observed on "informal examination" both before and after the formal examination (while the Veteran was removing his knee brace and undressing/dressing).  He noted that he could not measure range of motion while observing the Veteran and that due to the observed disparity, the Veteran's actual forward flexion of the lumbar spine could not be stated without a resort to mere speculation.  As the examination provides no definitive information regarding a critical finding, it is inadequate.  Accordingly, another VA examination is necessary.

	Right knee

At the January 2011 hearing the Veteran testified that his right knee disability had "gotten worse" since his last VA examination in February 2010.  Although the February 2010 examination found no right knee instability, the Veteran testified that his knee "gave out" and "locked" 20 to 30 times per year.  In light of the allegations, a contemporaneous VA examination to assess the severity of his service-connected right knee disability is necessary.   

Additionally, updated treatment records are pertinent (perhaps critical) evidence (and any such VA records are considered of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from March 2010 to the present.  The RO should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for right knee and back disabilities and prostatitis.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should then arrange for a genitourinary examination of the Veteran to ascertain the etiology of his prostatitis.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion regarding the etiology of the Veteran's prostatitis, and specifically whether such disability at least as likely as not (50 % or better probability) is related to his vasectomy in servicer or is otherwise etiologically related to his service.  The examiner must explain the rationale for the opinions given. 

3. The RO should also arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his low back disability.  The Veteran's claims file (to specifically include this remand and the report of February 2010 VA examination) must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies (specifically including ranges of motion) should be completed.  If accurate ranges of motion cannot be determined because of malingering or a failure to co-operate, it should be so stated (with detailed explanation).  The findings reported should specifically include whether the thoracolumbar spine is ankylosed and whether or not there are associated neurological manifestations (and if so their nature and severity).  The examiner should also ascertain whether the low back disability has caused any incapacitating episodes (periods of bed rest prescribed by a physician) and, if so, note their durations and frequency.  The examiner must explain the rationale for all opinions given.

The examiner should also ascertain the current severity of the Veteran's service connected right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including ranges of motion and tests for stability) should be completed.  The findings reported should specifically include whether there is subluxation or instability (and if so the degree of such), and whether the right knee is ankylosed.  The examiner must explain the rationale for all opinions given.

4. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

